Exhibit 10.1.3

Amendment No. 1 to Amended and Restated 1994 Stock Option Plan

Background: IntriCon Corporation (the “Company”) has adopted an Amended and
Restated 1994 Stock Option Plan (the “Plan”). The Board of Directors has
approved this Amendment No.1 (“Amendment”) to the Plan to offer to amend the
Options listed on Exhibit A to: (i) add a provision permitting the payment of
the exercise price by the transfer of shares of the Company’s Common Stock owned
by the Optionee (whether physically or by the attest method) and (b) add a
provision permitting the exercise of the Options using the pyramid method. All
defined terms used and not defined herein shall have the meaning set forth in
the Plan.

          Intending to be legally bound, the Plan is amended as follows:

          1.          The Plan is amended to permit the exercise of Options
listed on Exhibit A as described in Amendment No. 1 to Option Agreements in the
Form attached hereto as Exhibit B.

          2.          The Company shall offer to amend the Option Agreements of
the Optionees listed in Exhibit A as set forth in Amendment No. 1 to Option
Agreements in the Form attached hereto as Exhibit B; provided, however, that
only those Option Agreements with Optionees who agree to such Amendment shall be
so amended.

          3.          Except as set forth herein, the Plan shall remain in full
force and effect in accordance with its terms.

          Executed as of November 10, 2010.

 

 

INTRICON CORPORATION

 

By: /s/ Mark S. Gorder

 

Print name Mark S. Gorder

Print title CEO


--------------------------------------------------------------------------------



Exhibit A – Outstanding Options

 

 

 

Name

Grant Date

Number of Outstanding
Options





M. Gorder

12/19/00

50,000

 

 

 

D. Gonsior

12/19/00

5,000

 

 

 

M. Geraci

12/19/00

7,000

 

 

 

C. Conger

12/19/00

4,000

 

 

 

G. Gruenhagen

12/19/00

4,000

 

 

 

W. Hokkanen

12/19/00

2,750

 

 

 

R. Aarthun

12/19/00

4,000


--------------------------------------------------------------------------------



Exhibit B - Amendment No. 1 to Option Agreement

          Background:          The optionee named below (“Optionee”) and
IntriCon Corporation (the “Company”) are parties to an Option Agreement dated as
of the date set forth below and issued pursuant to the Amended and Restated 1994
Stock Option Plan (the “Plan”) and desire to amend the Option Agreement to
provide for additional methods of exercising the option and paying the exercise
price. All defined terms used and not defined herein shall have the meaning set
forth in the Plan.

          Intending to be legally bound, the Option Agreement is amended as
follows:

          1          In addition to paying the purchase price of the Option in
cash or its equivalents, the Option may be exercised by transferring to the
Company shares of the Company’s Common Stock owned by the Optionee (whether
physically or by the attest method). In the event that the Optionee uses this
method, the shares so transferred shall be valued at the closing price of the
Company’s Common Stock as reported on the Nasdaq Stock Market on the date that
the option is exercised.

          2.          In addition to paying the purchase price in cash or its
equivalents, the option may be exercised by the pyramid method by which the
Optionee may elect to pay the purchase price of one share of Common Stock in
cash and thereafter exchange such share for additional, subsequent exercises of
the option, until the option is exercise in full. In the event that the option
is exercised using this method, the number of shares to be delivered to the
Optionee, after the payment of the exercise price of one share and the exchange
of such share with the Company, shall be calculated as follows:

 

 

 

 

 

X= 

(Y-1)(A-B) + C

 

 

 

A

 

          Where

          X =          The number of share of common stock to be issued to the
Optionee.

          Y =          The number of shares of Common Stock purchasable under
the Option or, if only a portion of the Option is being exercised, the number of
shares of Common Stock being exercised (at the date of such calculation).

          A =          The closing price of one (1) share of the Company’s
Common Stock as reported on the Nasdaq Stock Market on the date that the Option
is exercised.

          B =          The exercise price of the Option for one (1) share of the
Company’s Common Stock.

          C =          The fair market value (determined as provided in A above)
of one share of the Company’s Common Stock which was purchased by the Optionee
upon the initial exercise of the Option in cash or its equivalent and exchanged
by the Optionee.

          3.          The Company shall pay cash to the Optionee in lieu of
issuing fractional shares.

--------------------------------------------------------------------------------



          4.          Except as set forth herein, the Option Agreement shall
remain in full force and effect in accordance with its terms.

          5.          This Amendment may be signed in counterparts.

          Executed as of November __, 2010.

 

 

 

 

 

 

 

 

 

 

 

INTRICON CORPORATION

 

 

OPTIONEE:

 

 

Date of Option Agreement:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

By:

 

 

 

December 19, 2000

 

 

 

 

 

 

 

 

 

 

 

Print name

 

 

Print name

 

 

 

 

 

 

 

 

 

 

 

 

 

Print title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------